REASONS FOR ALLOWANCE
Claims 1, 5-12, and 15-23 are pending. Claims 2-4, 13, and 14 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13 and 14, filed 2/8/2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 1, 5, 12, 16, and 18 has been withdrawn. 
Applicant’s arguments, see pages 14-16, filed 2/8/2021, with respect to 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-12, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
As per claims 1 and 5-11, the cited prior art, either alone or in combination, fails to teach the claimed features of:
i) said S/P converter has a virtual trajectory ("VT") estimator coupled to its output; 
j) said VT estimator having MD channel estimation blocks coupled to its output; and 
k) a combining module coupled to outputs of said channel estimator blocks; 
l) a DFT spreading decoder is coupled to the output of said combining module; and a detector which provides an estimated bit stream in the receiver is coupled to the DFT spreading decoder output.
As per claims 12 and 15-23, the cited prior art, either alone or in combination, fails to teach the claimed features of:
k) said S/P convertor having a virtual trajectory (VT) estimator attached on its output; the output of  said VT estimator  connected to differential phase shift keying (DPSK) estimation modules; 
l) a combiner module is coupled to said DPSK estimators; and said combiner module has a detector attached to its output which provides a received bit stream.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 2/11/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464